DETAILED ACTION
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on July 20, 2021, and to the supplemental amendments filed on July 28, 2021.  The Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements submitted on June 1, 2021 and on January 18, 2022 have been considered by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular, in claim 19, there is no antecedent basis for “the computer readable code” occurring within the phrase, “(vi) receive one or more contextual messages from the cloud DCL software program via the communication the computer readable code”.  Claim 20 depends from claim 19 and thereby includes all of the limitations of claim 19, and is therefore rejected under a similar rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9, 11, 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,367,886 to Davis et al. (“Davis”), over U.S. Patent Application Publication No. 2011/0073651 to Chiou et al. (“Chiou”), over U.S. Patent Application Publication No. 2016/0004527 to Udd (“Udd”), over U.S. Patent Application Publication No. .
Regarding claim 1, Davis describes smartphone-based state machines, which vary their operation in response to sensor input (see e.g. column 16, lines 23-32).  Like claimed, Davis describes a computing device (e.g. a smart phone) comprising:
a user-interface (UI) system comprising (i) an input sensor for capturing input information that comprises a computer recognizable object and user behavior information and (ii) a visual display for displaying a digital image and a one or more contextual messages corresponding to the input information (see e.g. column 4, lines 23-43: Davis describes a smart phone that comprises input peripherals, e.g. a camera, microphone and/or touchscreen, and output peripherals such as a display screen and/or speaker.  Davis suggests that the smart phone can additionally comprise other types of input sensors, e.g. an accelerometer, gyroscope, ambient light sensor and GPS – see e.g. column 20, lines 6-15.  Davis discloses that the sensors can capture images comprising computer recognizable objects such as watermarks or barcodes – see e.g. column 4, lines 46-58; column 7, line 64 – column 8, line 28; column 15, lines 29-49; column 16, line 25 – column 17, line 55; column 20, lines 6-15; column 21, line 57 – column 22, line 3; column 27, lines 40-55; and column 51, line 59 – column 52, line 6.  Davis also discloses that the sensors can capture input information including user behavior information.  For example, Davis discloses that the audio can indicate user activities such as what the user is listening to or watching, or if someone is speaking – see e.g. column 2, lines 26-39; column 16, lines 1-6; column 17, lines 29-31; column 21, line 56 – column 22, line 3; column 22, lines 25-45.  Davis suggests that the sensors can indicate user activities such as walking – see e.g. column 9, lines 3-22; and column 26, lines 3-17.  Davis 
a memory for storing a data cognition layer (DCL) software program comprising a first software plug-in and a second software plug-in (see e.g. column 4, lines 23-35: Davis discloses that the smart phone can additionally comprise a memory storing software.  Davis further suggests that the software can implement an architecture comprising different Recognition Agents (RAs) such as a watermark reader and a barcode reader, which are used to identify information provided by the sensors – see e.g. column 16, line 25 – column 18, line 30; column 19, line 35 – column 20, line 67; and column 21, line 56 – column 22, line 45.  Different RAs can be added or removed – see e.g. column 24, lines 10-27 – and can therefore be considered plug-ins liked claimed.  Accordingly, the software stored in the memory can be considered to include a DCL software 
a communication module for transmitting and receiving information to and from a remote device (see e.g. column 4, lines 23-45: Davis discloses that the smart phone comprises a network connection, which is understandably used for transmitting and receiving information to and from a remote device, as is known in the art.); and
a processor communicatively coupled to the UI system, the memory, and the communication module (see e.g. column 4, lines 23-35: Davis discloses that the smart phone comprises a processor, which is understandably coupled to the UI system, the memory and the communication module and is configured to execute software stored in the memory), the processor configured to execute the DCL software program to: 
(i) receive the input information comprising the computer recognizable object and the user behavior information from the input sensor, wherein the computer recognizable object comprises a barcode (see e.g. column 16, lines 25-40; and column 19, line 60 – column 20, line 39: Davis suggests that the processor executes software to receive input information from the various sensors, such as images from a camera.  Like noted above, Davis suggests that such input information can comprise a barcode – see e.g. column 15, lines 29-49; column 25, lines 50-65; and column 35, lines 1-18.  As further noted above, Davis discloses that the information received from the sensors can also indicate user behavior information, e.g. activities that are of interest to the user – see e.g. column 10, lines 18-37.),
(ii) recognize the input information (see e.g. column 16, line 53 – column 17, line 31; and column 21, line 57 – column 22, line 3: Davis discloses that the received input information, e.g. image data, is classified to recognize the input information, e.g. if the image comprises a color scene or a likely barcode.),
(iii) filter the barcode through each of the at least one software plug-in to determine if at least one of the first or second software plug-in is capable of acting on the recognized input information (see e.g. column 20, lines 21-39; column 20, lines 59-67; column 21, line 57 – column 22, line 3; and column 25, lines 50-65: Davis suggests that each RA, e.g. the barcode reader and watermark detector, decides whether to process received image data, and undertakes identifying the content therein, e.g. decodes a barcode or watermark, if it is relatively confident in reaching a correct identification.  An image comprising a barcode is thus filtered through the barcode reader and watermark detector, which determine if they are capable of acting on the recognized input information.  As noted above the barcode reader and watermark detector can each be considered a plug-in.),
(iv) transform the recognized input information into information elements (see e.g. column 16, line 53 – column 17, line 55: Davis discloses that the input information, e.g. the sensed image, is transformed into a plurality of different information elements, e.g. classification data, a frame quality metric, and a watermark payload.), 
(v) selectively identify the information elements as having context-sensitive data relevant to a user at that time, wherein selectively identifying the information elements comprises recognizing each of different arrangements of a plurality of information elements as a unique context (see e.g. column 5, line 65 – column 6, line 29; column 21, line 57 – column 22, line 13; column 25, lines 44-54; and column 27, lines 40-55: Davis suggests that different arrangements of the plurality of information elements from the input sensors can be recognized as a unique context, e.g. if the location is in a retail store, ambient illumination is above a threshold, and the smartphone is held in a user’s hand.  If so, the barcode RA or the watermark RA is activated.  As another example, Davis discloses that if the image is very dark or light or the smartphone is sensed as moving when the image is taken, then the watermark decoder will likely not attempt to decode a watermark – see e.g. column 17, lines 16-55.  In such situations, each information element is thus identified as having context-sensitive data relevant to the user at that time.);
(vi) generate the one or more contextual messages based on the identified information elements, and (vii) transmit the one or more contextual messages to the UI system for display (see e.g. column 15, lines 29-67; column 17, lines 47-55; column 27, lines 40-55; column 51, line 54 – column 52, line 28; and column 55, lines 8-13: Davis discloses that one or more contextual messages are generated, e.g. by accessing a database comprising associated information based on the relevant information elements, and are transmitted to the UI system for display.);
wherein the first software plug-in comprises first context data defining a first context for the first software plug-in and the second software plug-in comprises second context data defining a second context for the second software plug-in (see e.g. column 17, lines 47-55: Davis suggests the watermark reader attempts to decode a watermark based on a defined context, e.g. if the and wherein each of the first software plug-in and the second software plug-in is further configured to:
process the input information to determine whether the respective one of the first software plug-in and the second software plug-in is applicable (see e.g. column 17, lines 47-55; column 20, lines 21-39; column 20, lines 59-67; and column 21, line 57 – column 22, line 13: Davis suggests that each plug-in processes the input data to determine whether it is applicable, e.g. to determine the cost and quality of its solution), 
wherein the first context data is different from the second context data (see e.g. column 17, lines 47-55; and column 21, line 57 – column 22, line 13: as noted above, Davis suggests the watermark reader attempts to decode a watermark, and the barcode reader attempts to decode a barcode, based on a defined context, e.g. if the frame quality of the received imagery exceeds a threshold.  Davis suggests that the defined context for the watermark reader is different from the barcode reader – see e.g. column 17, lines 16-31; and column 21, line 57 – column 22, line 13.  Davis further suggests that each of the plug-ins, i.e. RAs, in general comprise data defining a context that is different from that of other plug-ins - column 20, lines 21-39; column 20, lines 59-67).

	Chiou nevertheless describes an apparatus (e.g. a smart phone) that comprises an input sensor for capturing input information comprising a computer recognizable object, particularly a barcode, and wherein the apparatus determines a type of the barcode recognized in the input information and the corresponding barcode information carried thereby (see e.g. paragraphs 0006, 0009-0011, 0022 and 0036).
It would have been obvious to one of ordinary skill in the art, having the teachings of Davis and Chiou before him prior to the effective filing date of the claimed invention, to modify the plug-ins (e.g. the barcode reader) taught by Davis so that they determine a type of the barcode recognized in the input information, as is taught by Chiou.  Filtering the barcode through each of software plug-ins would thus result in a determination of the type of the barcode.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable different types of barcodes to be read, as is suggested by Chiou. 
	Similar to Davis, Udd describes an application for execution on a mobile computing device, wherein the application comprises one or more plug-ins that are each associated with a particular context (e.g. a location) and that are configured to process sensory information (e.g. images comprising barcodes) captured by one or more sensors of the mobile computing device (see e.g. paragraphs 0007, 0009-0010, 0012, 0014, 0034-0036 and 0068).  Regarding the claimed invention, Udd further teaches that each of the plug-ins is configured to render its own UI on the visual display to provide contextual messages (e.g. content relevant to the user’s current context), and further to provide additional information associated with at least one of the contextual messages in response to the respective plug-in being applicable and in response to a selection issued by the user for the at least one of the contextual messages based on a 
	It would have been obvious to one of ordinary skill in the art, having the teachings of Davis, Chiou and Udd before him prior to the effective filing date of the claimed invention, to modify the plug-ins taught by Davis and Chiou so that they are each configured to render its own UI like taught by Udd on the digital image being displayed, i.e. so as to provide the one or more contextual messages and additional information associated with at least one contextual message of the one or more contextual messages in response to the software plug-in (e.g. the respective one of the first software plug-in and the second software plug-in) being applicable and in response to detection of a selection issued by the user for the at least one contextual message based on a prompt provided to the user by the one or more contextual messages, wherein the one or more contextual messages comprise a particular just-in-time contextual message based on the software plug-in being applicable (i.e. the one or more contextual messages comprise a first just-in-time contextual messages based on the first software plug-in being applicable, or the one or more contextual messages comprise a second just-in-time contextual message based on the second software plug-in being applicable), the just-in-time contextual message being custom tailored for the plug-in (i.e. the first just-in-time contextual message is custom tailored for the first software plug-in and the second just-in-time contextual message is custom tailored for the second software plug-in) and being different from the just-in-time contextual messages provided by other plug-ins (i.e. the first just-in-time contextual message is different from the second just-in-time contextual message).  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable new 
User interactions with a computer application that comprise touch, gaze, gestures and/or voice commands are well known in the art.  Cai, for example, describes a “natural user interface” by which a user interacts with application content by performing touch, gaze, gesture and voice commands (see e.g. paragraphs 0030-0032).
It would have been obvious to one of ordinary skill in the art, having the teachings of Davis, Chiou, Udd and Cai before him prior to the effective filing date of the claimed invention, to modify the plug-ins taught by Davis, Chiou and Udd such that they detect user interaction associated with the contextual message (e.g. user selection regarding the prompt provided to the user by the one or more contextual messages) by detecting any touch, gaze, gesture and voice command issued by the user, as is taught by Cai.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide a more natural user interface, as is taught by Cai.
Similar to Davis and Udd, Bohus describes a system comprising input sensors for capturing input information, and a display and other output means for providing contextual messages (see e.g. paragraphs 0005-0006 and 0022-0023).  Regarding the claimed invention, Bohus particularly teaches that each of a plurality of modules (e.g. speech recognition, face tracking, face identification) for processing the sensory data is configured to exchange context data, whereby context data can be collected to form a higher level inference of the context, based on an aggregation of the context data (see e.g. paragraph 0043).
It would have been obvious to one of ordinary skill in the art, having the teachings of Davis, Chiou, Udd, Cai and Bohus before him prior to the effective filing date of the claimed invention, to modify the plug-ins taught by Davis, Chiou, Udd and Cai so that the context data associated with each of the plug-ins is collected (i.e. the first and second software plug-ins are configured to exchange respective context data with each other) to form a higher level inference 
As per claim 2, Davis further discloses that the DCL software program comprises plug-in manager software (e.g. software implementing a “blackboard,” “event controller,” etc.) for coordinating the execution of the first and second software plug-ins (i.e. RAs) and software plug-in communication (see e.g. column 18, lines 7-30; column 19, line 60 – column 20, line 67).  Accordingly, the above-described combination of Davis, Chiou, Udd, Cai and Bohus is further considered to teach a mobile device like that of claim 2.
As per claim 3, Davis suggests that the plug-in manager software (e.g. a “blackboard”) facilitates the exchange of the context data between the first and second software plug-ins (see e.g. column 16, line 40 – column 17, line 55: Davis suggests that the blackboard enables the exchange of context data between logical sensors, including RAs).  Accordingly, the above-described combination of Davis, Chiou, Udd, Cai and Bohus is further considered to teach a mobile device like that of claim 3.
As per claim 4, it would have been obvious, as is described above, to modify the plug-ins taught by Davis so that they are each configured to render its own UI to provide the contextual message like taught by Udd.  Udd particularly teaches that the contextual message can comprise a combination of outputs from first and second software plug-ins (see e.g. paragraphs 0055 and 0072).  Accordingly, the above-described combination of Davis, Chiou, Udd, Cai and Bohus is further considered to teach a mobile device like that of claim 4.
As per claim 5, Davis discloses that the user-interface system’s input sensors can comprise a digital camera (see e.g. column 4, lines 36-43; column 16, lines 32-39; and column 
As per claim 6, Davis suggests that the visual display’s digital images comprise real-time video images of the digital camera’s field of view (see e.g. column 27, lines 40-55; and column 51, line 39 – column 52, line 48).  Accordingly, the above-described combination of Davis, Chiou, Udd, Cai and Bohus is further considered to teach a mobile device like that of claim 6.
As per claim 7, Davis discloses that the visual’s display’s digital images can further comprise contextual messages superimposed over real-time video images (see e.g. column 27, lines 40-55; and column 51, line 39 – column 52, line 48).  Accordingly, the above-described combination of Davis, Chiou, Udd, Cai and Bohus is further considered to teach a mobile device like that of claim 7. 
As per claim 9, Davis suggests that the input information can further comprise barcode information (see e.g. column 20, lines 6-15; and column 21, lines 57-66).  Accordingly, the above-described combination of Davis, Chiou, Udd, Cai and Bohus is further considered to teach a mobile device like that of claim 9.
As per claim 11, it would have been obvious, as is described above, to modify the plug-ins taught by Davis so that they are configured to provide one or more contextual messages like taught by Udd.  Udd particularly discloses that the one or more contextual messages can comprise prompts (e.g. options for accessing further information) requesting a user response (see e.g. paragraphs 0036 and 0060).  Accordingly, the above-described combination of Davis, Chiou, Udd, Cai and Bohus is further considered to teach a mobile device like that of claim 11.
As per claim 13, Davis discloses that the user-interface system’s input sensor can include a global positioning system (GPS) receiver, wherein the input information therefrom understandably further comprises location information (see e.g. column 10, lines 6-15).  Udd provides a similar teaching (see e.g. paragraph 0039 and 0044).  Accordingly, the above-
As per claim 15, Davis discloses that the user-interface system’s input sensor can comprise a microphone, wherein the input information understandably can further include voice information (see e.g. column 4, lines 36-40; column 17, lines 29-31; column 21, line 66 – column 22, line 3; and column 52, lines 7-14).  Accordingly, the above-described combination of Davis, Chiou, Udd, Cai and Bohus is further considered to teach a mobile device like that of claim 15.
As per claim 18, Davis suggests that the mobile device can communicate with a remote database storage system (see e.g. column 22, lines 36-45; and column 27, lines 40-55).  Accordingly, the above-described combination of Davis, Chiou, Udd, Cai and Bohus is further considered to teach a mobile device like that of claim 18.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the above-described combination of Davis, Chiou, Udd, Cai and Bohus, and also over U.S. Patent Application Publication No. 2010/0020221 to Tupman et al. (“Tupman”). 
As described above, Davis, Chiou, Udd, Cai and Bohus teach a mobile computing device like that of claim 7, which comprises a visual display to display digital images that comprise contextual messages superimposed over real-time video images. Davis further discloses that the mobile device's user interface can further comprise a touch screen, whereby input information comprises touch information (see e.g. column 4, lines 36-43; and column 52, lines 7-16).  Davis, however, does not explicitly disclose that the touch is a multi-touch gesture, as is required by claim 8.
Nevertheless multi-touch gestures are well-known in the art. Tupman, for example, describes a mobile device having a touch screen, wherein input information provided thereto comprises multi-touch gesture information (see e.g. paragraph 0004).
.

Claims 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the above-described combination of Davis, Chiou, Udd, Cai and Bohus, and also over U.S. Patent Application Publication No. 2015/0153572 to Miao et al. (“Miao”).
Regarding claims 12, 16 and 17, Davis, Chiou, Udd, Cai and Bohus teach a mobile computing device like that of claim 1, as is described above, which executes a DCL software program to generate and display contextual messages regarding input information. Davis discloses that the input information can comprise barcode information (see e.g. column 20, lines 6-15; and column 21, lines 57-66).  Davis, however, does not explicitly disclose that the mobile device’s input sensors comprise a barcode scanner, as is required by claim 12, or that the input sensors comprises an eye-tracking device and that the input information further comprises eye information, as is required by claim 16.  Moreover, Davis, Chiou, Udd, Cai and Bohus do not disclose that the mobile computing device is worn by the user as is required by claim 17.
Miao nevertheless describes a wearable computing device that, like the mobile computing device taught by Davis, can generate and display contextual messages regarding input information received from one or more sensors of the computing device (see e.g. paragraphs 0023-0024, 0032-0033, 0057-0061, and Figures 5A-C). Miao further discloses that the wearable computing device’s sensors can comprise a barcode scanner such that the input 
It would have been obvious to one of ordinary skill in the art, having the teachings of Davis, Chiou, Udd, Cai, Bohus and Miao before him prior to the effective date of the claimed invention, to modify the mobile device taught by Davis, Chiou, Udd, Cai and Bohus such that it is in the form of a wearable computing device like taught by Miao, which can comprise a barcode scanner and eye-tracking device. It would have been advantageous to one of ordinary skill to utilize such a wearable computing device, because it would enable the user to utilize the device while still going about his or her daily activities, as is suggested by Miao (see e.g. paragraph 0023). Accordingly, Davis, Chiou, Udd, Cai, Bohus and Miao are considered to teach – to one of ordinary skill in the art – a mobile computing device like that of claims 12, 16, and 17.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the above-described combination of Davis, Chiou, Udd, Cai and Bohus, and also over U.S. Patent Application Publication No. 2015/0120456 to Goulart (“Goulart”).
As described above, Davis, Chiou, Udd, Cai and Bohus teach a mobile computing device like that of claim 1, which executes a DCL software program to generate and display contextual messages regarding information received from one or more sensors. While Davis suggests the input information can comprise location information (see e.g. column 20, lines 6-15; and column 25, lines 50-54), Davis does not explicitly disclose that the input sensors comprise a real-time locating system device, as is required by claim 14.
Goulart nevertheless teaches employing a real-time locating system device within mobile computing device to determine location information of the device (see e.g. paragraph 0035).
.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the U.S. Patent to Davis cited above, over U.S. Patent Application Publication No. 2011/0073651 to Chiou et al. (“Chiou”), over U.S. Patent Application Publication No. 2011/0161076 to Davis et al. (“Davis II”), over the U.S. Patent Application Publication to Udd cited above, over the U.S. Patent Application Publication to Cai cited above, and also over the U.S. Patent Application Publication Bohus cited above.
Regarding claim 19, Davis describes smartphone-based state machines, which vary their operation in response to sensor input (see e.g. column 16, lines 23-32).  Like claimed, Davis describes a computing device (e.g. a smart phone) comprising:
a user-interface (UI) system comprising (i) at least one input sensor for capturing input information comprising a computer recognizable object and user behavior information, and (ii) a visual display with a touch screen for displaying images and generating touch information in response to a touch (see e.g. column 4, lines 23-43: Davis describes a smart phone that comprises input peripherals, e.g. a camera, microphone and/or touchscreen, and output peripherals such as a display screen and/or speaker.  Davis suggests that the smart phone can 
a memory for storing a local data cognition layer (DCL) software program, the local DCL software program comprising first and second software plug-ins (see e.g. column 4, lines 23-35: Davis discloses that the smart phone can additionally comprise a memory storing software.  Davis suggests that the software can be used for recognizing information provided from one or more of the sensors – see e.g. column 16, line 25 – column 17, line 55; column 22, lines 25-45; column 27, lines 40-55; and column 51, line 39 – column 52, line 28.   Accordingly, the software stored in the memory can be considered to include a DCL software program like claimed.  Davis further suggests that the software can comprise different Recognition Agents (RAs) such as a watermark reader and a barcode reader, which are used to identify information provided by different sensors – see e.g. column 16, line 25 – column 18, line 30; column 19, line 35 – column 20, line 67; and column 21, line 56 – column 22, line 45.  Different RAs can be added or removed – see e.g. column 24, lines 10-27 – and can therefore be considered plug-ins liked claimed.);
a communication module for transmitting and receiving information to and from a remote device (see e.g. column 4, lines 23-45: Davis discloses that the smart phone comprises a network connection, which is understandably used for transmitting and receiving information to and from a remote device, as is known in the art.); and
a processor connected to the UI system, the memory, and the communication module (see e.g. column 4, lines 23-35: Davis discloses that the smart phone comprises a processor, which is understandably coupled to the UI system, the memory and the communication module and is configured to execute the processor configured for executing the local DCL software program to: 
(i) receive the input information comprising the computer recognizable object or the user behavior information and the touch information from the UI system’s at least one input sensor and the touch screen, wherein the computer recognizable object comprises a barcode; (ii) recognize the input information; (iii) filter the barcode through each of the at least one software plug-in to determine if at least one of the first or second software plug-in is capable of acting on the recognized input information; (iv) transform the received input information into information elements; (v) communicate the input information and touch information to the local DCL software program; (vi) receive one or more contextual messages from the local DCL software program, the one or more contextual messages being context-sensitive data relevant to a user at that time, with the relevance of the context-sensitive data being determined from the input information comprising at least one of the compute readable code, the user behavior information and the touch information, comprising recognizing different arrangements of the input information and the touch information as a unique context, and (vii) transmit the one or more contextual messages to the UI system’s visual display (see e.g. column 16, lines 25-40; and column 19, line 60 – column 20, line 39: Davis suggests that the processor executes software to receive input information from various sensors, such as images from a camera, and to communicate the input information to the local DCL software program, e.g. to a software architecture comprising a “blackboard,” “event controller,” etc.  Like noted above, Davis suggests 
wherein for each software plug-in of the first and second software plug-ins, the software plug-in comprises context data defining a context for the software plug-in (see e.g. column 17, lines 47-55: Davis suggests the watermark reader attempts to decode a watermark based on a defined context, e.g. if the frame quality of the received imagery exceeds a threshold.  Davis suggests that the barcode reader behaves similarly – see e.g. column 21, line 57 – column 22, line 13.  Additionally, Davis suggests that each of the plug-ins, i.e. RAs, generally comprise data defining a context for its use, e.g. to calculate the cost and quality of its solution – see e.g. column 20, lines 21-39; and column 20, lines 59-67.), and the software plug in is configured to
process the input information to determine whether the software plug-in is applicable (see e.g. column 17, lines 47-55; column 20, lines 21-39; column 20, lines 59-67; and column 21, line 57 – column 22, line 13: Davis suggests that 
wherein there are differences between the first and second software plug-ins, the differences comprising the data defining the context for the first software plug-in being different from the data defining the context for the second software plug-in (see e.g. column 17, lines 47-55; and column 21, line 57 – column 22, line 13: as noted above, Davis suggests the watermark reader attempts to decode a watermark, and the barcode reader attempts to decode a barcode, based on a defined context, e.g. if the frame quality of the received imagery exceeds a threshold.  Davis suggests that the defined context for the watermark reader is different from the barcode reader – see e.g. column 17, lines 16-31; and column 21, line 57 – column 22, line 13.  Davis further suggests that each of the plug-ins, i.e. RAs, in general comprise data defining a context that is different from that of other plug-ins - column 20, lines 21-39; column 20, lines 59-67).
Davis thus teaches a mobile computing device similar to that of claim 19.  However, Davis does not explicitly disclose that the communication module facilitates communication between the mobile computer device and a cloud DCL software program like in claim 19, wherein the cloud DCL software program comprises the first and second software plug-ins, and the local DCL software program is executed to transmit the input information and touch information to the cloud DCL software program and receive the one or more corresponding contextual messages from the cloud DCL software program for display.  Davis does disclose that the one or more contextual messages provided on the display are based on information provided by the plug-ins (see e.g. column 27, lines 40-55; and column 52, lines 15-28) and that the contextual messages can be provided by a user interface overlaid on a digital image being displayed on the visual display, whereby the user interface detects user interaction based on the contextual message (see e.g. column 22, lines 25-45; column 27, lines 36-55; column 31, lines 13-38; column 34, 
	Chiou nevertheless describes an apparatus (e.g. a smart phone) that comprises an input sensor for capturing input information comprising a computer recognizable object, particularly a barcode, and wherein the apparatus determines a type of the barcode recognized in the input information and the corresponding barcode information carried thereby (see e.g. paragraphs 0006, 0009-0011, 0022 and 0036).

Davis references Davis II (see e.g. column 1, lines 32-43; column 16, lines 25-32), which similarly describes software comprising different plug-ins (i.e. RAs) that process information received from sensors (see e.g. paragraphs 0079, 0081-0082).  Regarding the claimed invention, Davis II suggests that local software executing on a mobile device can receive input information from various sensors and touch information from a touchscreen, communicate the input information and touch information to software (e.g. RAs) executing on a cloud, and receive one or more corresponding messages from the cloud software for display (see e.g. paragraphs 0080, 0083, 0177, 0099-0106, 0119 and 0132).
It would have been obvious to one of ordinary skill in the art, having the teachings of Davis, Chiou and Davis II before him prior to the effective filing date of the claimed invention, to modify the mobile device taught by Davis and Chiou so that it sends input information and touch information to a remote cloud DCL software program comprising the first and second plug-ins and, and receives the contextual messages from the cloud DCL software program for display, as is taught by Davis II.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would require less processing on the mobile device, as is suggested by Davis II.
Similar to Davis, Udd describes an application for execution on a mobile computing device, wherein the application comprises one or more plug-ins that are each associated with a particular context (e.g. a location) and that are configured to process sensory information (e.g. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Davis, Chiou, Davis II and Udd before him prior to the effective filing date of the claimed invention, to modify the plug-ins taught by Davis, Chiou and Davis II so that they are each configured to render its own UI like taught by Udd on the digital image being displayed, i.e. so as to provide the one or more contextual messages and additional information associated with at least one contextual message of the one or more contextual messages in response to the software plug-in (e.g. the respective one of the first software plug-in and the second software plug-in) being applicable and in response to detection of a selection issued by the user for the at least one contextual message based on a prompt provided to the user by the one or more contextual messages, wherein the at least one contextual message is a just-in-time contextual message that is custom tailored based upon the software plug-in and is different from the just-in-time contextual messages provided by other plug-ins (i.e. the first just-in-time contextual message is different from the second just-in-time contextual message).  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable new 
User interactions with a computer application that comprise touch, gaze, gestures and/or voice commands are well known in the art.  Cai, for example, describes a “natural user interface” by which a user interacts with application content by performing touch, gaze, gesture and voice commands (see e.g. paragraphs 0030-0032).
It would have been obvious to one of ordinary skill in the art, having the teachings of Davis, Chiou, Davis II, Udd and Cai before him prior to the effective filing date of the claimed invention, to modify the plug-ins taught by Davis, Chiou, Davis II and Udd so that they detect user interaction associated with the contextual message (e.g. user selection regarding the prompt provided to the user by the one or more contextual messages) by detecting any touch, gaze, gesture and voice command issued by the user, as is taught by Cai.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide a more natural user interface, as is taught by Cai.
Similar to Davis, Bohus describes a system comprising input sensors for capturing input information, and a display and other output means for providing contextual messages (see e.g. paragraphs 0005-0006 and 0022-0023).  Regarding the claimed invention, Bohus particularly teaches that each of a plurality of modules (e.g. speech recognition, face tracking, face identification) for processing the sensory data is configured to exchange context data, whereby context data can be collected to form a higher level inference of the context, based on an aggregation of the context data (see e.g. paragraph 0043).
It would have been obvious to one of ordinary skill in the art, having the teachings of Davis, Chiou, Davis II, Udd, Cai and Bohus before him prior to the effective filing date of the claimed invention, to modify the plug-ins taught by Davis, Chiou, Davis II, Udd and Cai so that the context data associated with each of the plug-ins is collected (i.e. the first and second software plug-ins are configured to exchange respective context data with each other) to form a 
As per claim 20, Davis suggests that the at least one input sensor comprises a digital camera, and the input information further comprises a video stream of real-time images of the digital camera’s field of view (see e.g. column 4, lines 36-40; column 27, lines 40-55; and column 51, line 39 – column 52, line 48).  Accordingly, the above-described combination of Davis, Chiou, Davis II, Udd, Cai and Bohus is further considered to teach a mobile computing device like that of claim 20.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the above-described combination of Davis, Chiou, Udd, Cai and Bohus, and also over U.S. Patent Application Publication No. 2012/0232937 to Calman et al. (“Calman”).
As described above, Davis, Chiou, Udd, Cai and Bohus teach a mobile computing device like that of claim 1, which executes a DCL software program to generate and display contextual messages regarding input information comprising a computer recognizable object. Davis particularly discloses that the computer recognizable object can be computer readable code (e.g. a barcode) (see e.g. column 20, lines 6-15; and column 21, lines 57-66).  Moreover, Davis further discloses that the contextual messages can be superimposed on the digital image being displayed on the visual display (see e.g. column 15, lines 29-49; column 27, lines 36-55; column 31, lines 13-38; column 51, line 39 – column 52, line 28; and FIGS. 8 and 33).  However, Davis and Chiou, Udd, Cai and Bohus do not explicitly disclose that each contextual message is displayed over a respective portion of the digital image that comprises a 
Similar to Davis, Calman describes a mobile device that comprises an input sensor for capturing user input information (e.g. a video stream) and a visual display for displaying a digital image and one or more contextual messages corresponding to the input information (see e.g. paragraphs 0006 and 0008-0009).  Regarding the claimed invention, Calman particularly teaches displaying one or more contextual messages (e.g. an indicator) superimposed on the digital image being displayed on the visual display, wherein each contextual message is displayed over a respective portion of the digital image that comprises a corresponding information element (e.g. a recognized object within the image) so as to indicate an association between the contextual message and the information element, and wherein each contextual message provides a graphic representation of at least a portion of the context-sensitive data relevant to the user (see e.g. paragraphs 0009, 0030, 0050, 0054, 0069, 0090 and 0092, and FIG. 5).  Calman further teaches providing additional information associated with the contextual message in response to detecting a selection issued by the user for the at least one contextual message based on a prompt provided to the user by the one or more contextual messages (see e.g. paragraphs 0051, 0070, 0095 and 00987, and FIG. 6).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Davis, Chiou, Udd, Cai, Bohus and Calman before him prior to the effective filing date of the claimed invention, to modify the system taught by Davis, Chiou, Udd, Cai and Bohus such that the one or more contextual messages are displayed superimposed on the digital image being displayed on the visual display, wherein each contextual message is displayed over a respective portion of the digital image that comprises an information element (i.e. the recognized computer readable code) so as to indicate an association between the contextual 


Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 17 and 19, and addition of new claim 21.  In response to these amendments, the 35 U.S.C. § 112(b) rejections presented in the previous Office Action with respect to claims 1-9 and 11-20 are respectfully withdrawn.  The Applicant’s arguments concerning the 35 U.S.C. § 103 rejections presented in the previous Office Action have been considered, but are moot in view of the new grounds of rejection presented above.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  In particular, the U.S. Patent Application Publication to Smith et al. cited therein describes an image capture and processing system in which multiple third-party plug-ins can be run in conjunction with one another, and which is able to identify a type of barcode recognized in input information captured by the processing system.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
2/11/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173